DETAILED ACTION
This action is responsive to the following communication:  Amended claims filed 12/02/2021. This action is made final.
Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 11-12, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glover (U.S. Patent Application Publication 2016/0179816 hereinafter Glover) in view of Civelli et al (U.S. Patent Application Publication 2014/0053088 hereinafter Civelli).
With regard to claims 1, 11, Glover teaches an electronic device, an operating method respectively, comprising: 
a processor <fig 1C para 0036>; 
a memory operatively connected with the processor, wherein the memory is configured to store instructions that, when being executed by the processor, cause the processor to control the electronic device to <fig 1C para 0036>:
receive a first input comprising a query <search query is provided fig 2B items 210, 212, para 0079>; 
identify at least one recommended application from among the at least one second application <relevant installed applications are suggested para 0079>; 
output a confirmation message requesting a confirmation of execution of the at least one recommended application <para 0086, selectable link is provided for user to click, fig 9C>;
receive a second input confirming execution of one of the at least one recommended application <user can select the link, open application fig 9C items, 20, 230a>; and 

Glover does not appear to explicitly disclose remaining limitations of the claims.
In the same field of endeavor, Civelli teaches 
identify at least one first application from among a plurality of applications installed in the electronic device by performing a first matching, based on the query <queries can performed to get desired applications para 0025>:
identify at least one second application from among the at least one first application by performing a second matching different from the first matching, based on the query <different queries can be performed to get the desired applications para 0025>;
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Glover, Civelli before the effective filing date of the claimed invention, to modify the teachings of Glover to include the teachings of Civelli, in order to obtain limitations taught by Civelli.  One would have been motivated to make such a combination because it provides convenience for a user to search for the desired applications and take actions as a need identified and solved by Civelli (see para 0004-0005). 



With regard to claims 2, 12, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Glover teaches wherein any one of the first input or the second input is at least one of a touch input or a voice input <input can be voice input para 0108>. 
With regard to claims 6, 16, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Glover teaches wherein the instructions, when being executed, cause the processor to control the electronic device to identify one or more entities regarding a function to be performed using the at least one recommended application, and to identify values of the one or more entities based on log data of one or more of the plurality of applications <application web history can be used para 0044>.  See also Civelli para 0024, where web browsing history can be used para 0024>.
With regard to claims 7, 17, these claims depend upon claims 4 and 14, respectively, which are rejected above. In addition, Glover teaches wherein the instructions, when executed, cause the processor to control the electronic device to receive a template comprising the one or more entities from an external device <template can be used for an application such as keywords para 0062, see fig 16, data can be distributed>. 
With regard to claims 8, 18, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Glover teaches, wherein the . 


Claims 3-5, 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glover in view of Civelli in view of Jung (US Patent 9524347 hereinafter Jung).
With regard to claims 3, 13, these claims depend upon claims 1 and 11, respectively, which are rejected above. Glover, Civelli do not appear to explicitly teach limitations of this claim.
In the same field of endeavor, Jung teaches wherein: 
the first matching comprises literal matching <exact match can be performed to determine the application, fig 4C, 4D col 6 line 56 – col 7 line 5>; 
the second matching comprises contextual matching <contextual searching can be performed to get additional applications fig 4C, 4D col 6 line 56 – col 7 line 5>;  
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Glover, Civelli, Jung before him/her before the effective filing date of the claimed invention, to modify the teachings of Glover, Civelli to include the teachings of Jung, in order to obtain limitations taught by 
With regard to claims 4, 14, these claims depend upon claims 3 and 13, respectively, which are rejected above. In addition, Jung teaches wherein the instructions, when being executed, cause the processor to control the electronic device to provide a contextual score to each of the first applications, and to identify, as the at least one second application, any of the first applications having a contextual score greater than or equal to a reference value <col 3 lines 17-47, scores of applications can be compared>. 
With regard to claims 5, 15, these claims depend upon claims 4 and 14, respectively, which are rejected above. In addition, Jung teaches wherein the instructions, when being executed,  cause the processor to control the electronic device to provide contextual scores according to whether each of the first applications satisfies at least one criterion <threshold (predetermined) can be set for the score col 3 limes 7-17> , and 
wherein the at least one criterion comprises is at least one of whether a matching relationship with the query is already set, whether a frequency of searching or using exceeds a reference value, whether an application is used within a designated period, or whether there is a user's history using the query exists <search history and results selected can be maintained col 5 lines 34-63>. 
Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glover in view of Civelli in view of Glover et al (US Patent Application 2016/0188721 A1 hereinafter Glover721)
With regard to claims 9, 19, these claims depend upon claims 1 and 11, respectively, which are rejected above. Glover, Civelli do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Glover721 teaches, wherein the confirmation message comprises an execution icon of a respective recommended application and one or more objects indicating values of  one or more entities displayed on a display of the electronic device  <fig 5A item 260 shows execution icon item 260 figs 5A-5C show different entities in different windows para 0044-0046>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Glover, Civelli, Glover721 before him/her before the effective filing date of the claimed invention, to modify the teachings of Glover, Civelli to include the teachings of Glover721, in order to obtain limitations taught by Glover721.  One would have been motivated to make such a combination because it provides intuitive way to navigate user desired application. 
With regard to claims 10, 20, these claims depend upon claims 9 and 19, respectively, which are rejected above. In addition, Glover721 teaches, wherein the instructions, when executed, cause the processor to control the electronic device to receive an input for changing a value of at least one entity from among the one or more 
Response to Arguments
Applicant's arguments filed on December 2, 2021 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142